Citation Nr: 9922729	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont





THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  






ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from January 1964 to January 
1968.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont, in February 1997 which denied the claimed benefits.  


FINDING OF FACT

The veteran is precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disability.  


CONCLUSION OF LAW

The veteran is individually unemployable by reason of his 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107 (a) 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.15, 4.16 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service connection was previously established for post-
traumatic stress disorder (PTSD) and a 30 percent rating was 
in effect for the disability from January 1994 until a 
February 1997 rating decision increased the rating to 
70 percent disabling, effective July 30, 1996.  

A March 1993 report by a private clinical psychologist states 
that at that time there were no indications of any severe 
psychopathology or of serious emotional or personality 
dysfunction.  However, he did have difficulty with 
depression, emotional and social isolation, difficulty with 
coping and dealing with stress, tendencies to be over-
reactive to situations out of the ordinary, to be highly 
anxious and apprehensive with numerous fears, to be highly 
suspicious of and have difficulty trusting others, to be 
quite flat in his affect, to be superficial in his 
emotionality with concomitant tendencies to operate on a 
fairly superficial level in interpersonal situations, to be 
somewhat impulsive and rebellious with difficulties with 
authority.  The examined noted that the veteran was fairly 
well adjusted within the overall context of society and had 
remained stable in terms of his employment and living 
situation for a lengthy period of time.  The report indicates 
that the veteran functioned reasonably well in his work and 
family situations on a superficial level, but had difficulty 
with any situations or incidents over and above that on a day 
to day basis.  

An extensive private psychiatrist's report in November 1993 
concluded that, while the veteran had been unable to 
establish and maintain effective relationships, he had 
retained his employment as a prison guard.  Nevertheless, he 
had had numerous absences and difficulties in his employment, 
with no advancement in 20 years.  The examiner opined that 
the veteran's PTSD met the rating criteria for a 30 percent 
evaluation.  

In May 1994, the psychologist wrote that the veteran had 
shown some improvement in terms of developing a better 
understanding of his problem areas and their impact on his 
life and in trying to develop ways of dealing with them and 
coping more effectively overall.  

Beginning in July 1996, the veteran has submitted several 
letter from his psychologist and his psychiatrist.  A January 
1996 letter from the psychologist to the psychiatrist 
indicates that he had seen the veteran on a regular basis for 
individual psychotherapy.  He stated that the veteran had 
been gradually deteriorating in his overall functioning to 
the point where he was even having difficulty meeting minimum 
daily requirements.  He was having a good deal of difficulty 
coping with stress of any type or anything out of the 
ordinary, both within his home and family and in any 
situation outside the home.  He was reported to be quite 
isolated, both socially and emotionally, and was having 
difficulty in looking after his own personal hygiene.  The 
psychologist assigned a Global Assessment of Functioning 
score of 38.  It was noted that the veteran was then on long 
term sick leave from his employment.  The examiner concluded 
that he was "certainly not capable of returning to his 
employment situation and given the deterioration in his 
overall functioning capabilities, it is highly unlikely that 
he will be able to return to any type of gainful 
employment."  

The psychologist expressed similar conclusions regarding the 
veteran psychological health status in three letter written 
in June 1996, although in those letters he spoke more in 
terms of the deleterious, even disastrous, effect of the 
veteran's return to his current job, rather than to any 
employment.  

In a letter dated in January 1997, the private psychiatrist 
wrote that the veteran's PTSD symptoms included severe 
anxiety, panic, depression, distress, sleep disturbance, 
concentration difficulties, irritability and symptoms of 
hypervigilance.  He noted that the veteran would also have 
chest pains, headaches, shortness of breath and raised blood 
pressure, and indicated that all of the veteran's symptoms 
and sign were aggravated by anything out of the ordinary, 
including family, work stresses, or even perceived stresses.  
The examiner concluded that, considering the significant 
difficulties that the veteran had in functioning with 
activities of daily living, it was unlikely that he would 
ever recover sufficiently to be employed in any job capacity.  

The record shows that the veteran has 2 years of college and 
worked as a correctional officer at a prison for 23 years.  
He was last employed on a full time basis in April 1996.  


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this 

disability shall be ratable as 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

The record shows that service connection has been established 
for the veteran for one disability, PTSD rated as 70 percent 
disabling.  Therefore, the percentage criteria for a total 
disability rating based on individual unemployability have 
been met.  Accordingly, the only remaining question is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected PTSD.  

The medical evidence, from the veteran's treating 
psychologist and psychiatrist, clearly shows that his 
functional capacity has deteriorated and that he is currently 
severely disabled by his PTSD.  Significantly, he has 
difficulty looking after his own personal hygiene and appears 
to be unable to deal with more than ordinary stresses, either 
real or perceived.  In July 1996, the psychologist assigned a 
GAF score of 38.  The Board notes that such a score reflects 
major impairment in work or family relations and, 
essentially, indicates an inability to work.  The examiners 
have clearly stated that it is highly unlikely that the 
veteran will ever be able to return to his current 
employment.  Moreover, the January 1996 psychologist's letter 
and the January 1997 letter from the psychiatrist further 
conclude that it's unlikely that he will ever recover 
sufficiently to be employed in any capacity.  There is no 
medical evidence indicating that the veteran is currently 
able to work.  

Although the veteran has some college education, he 
apparently has no job experience or training other than as a 
correctional officer at a prison, where he worked for 23 
years.  

The Court has made clear that the question in such a claim is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Resolving all doubt in favor of the 
veteran, the Board finds that, at least currently, his PTSD 
precludes his completion of the duties required by 
employment.  38 U.S.C.A. § 5107(b).  Therefore, the Board 
concludes that the veteran's service-connected PTSD precludes 
him from securing or following a substantially gainful 
occupation.  38 C.F.R. §§ 4.16, 4.17.  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the regulations governing the award of monetary benefits.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

